RATLIFF, Judge,
concurring.
It is apparent from the record that the proceeding in question was in reality a CHINS (children in need of services) proceeding. The fact that the proceeding was denominated as a petition for appointment of a guardian does not alter the fact that the court awarded wardship of the child to the Madison County Department of Public Welfare-an appropriate action in a CHINS proceeding. The fact that, regardless of its designation as a guardianship matter, this action was, in fact, a CHINS case, as the court's findings and order clearly reveal. This placed the matter within the exclusive Jurisdiction of the juvenile court. Therefore, I concur in the reversal and remand for further proceedings.